NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         DEC 13 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ALASKA PRETRIAL DETAINEES FOR                    No.   18-35401
THE END OF UNWARRANTED
COURTROOM SHACKLING,                             D.C. No. 3:17-cv-00226-SLG

                Plaintiff-Appellant,
                                                 MEMORANDUM*
 v.

CHRISTINE JOHNSON, Alaska Court
System Admin. Director and WALT
MONEGAN, Alaska Dept. of Pub. Safety
Comm’r,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Alaska
                    Sharon L. Gleason, District Judge, Presiding

                     Argued and Submitted December 5, 2018
                              Seattle, Washington

Before: W. FLETCHER, BYBEE, and WATFORD, Circuit Judges.

      Alaska Pretrial Detainees for the End of Unwarranted Courtroom Shackling

appeals from the district court’s denial of its motion for a preliminary injunction.

The association requested an injunction that would prohibit the defendants, who


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                          Page 2 of 4

are responsible for security in Alaska’s courtrooms, from shackling pretrial

detainees in any manner absent an individualized judicial determination of

necessity, and from shackling detainees to each other under any circumstances.

The district court denied the motion based on the abstention doctrine from O’Shea

v. Littleton, 414 U.S. 488 (1974). Though the applicable standard of review

“remains unsettled,” Miles v. Wesley, 801 F.3d 1060, 1063 (9th Cir. 2015), O’Shea

abstention was proper in this case whether we review the district court’s decision

de novo or for an abuse of discretion.

      O’Shea abstention “is appropriate where the relief sought would require the

federal court to monitor the substance of individual cases on an ongoing basis to

administer its judgment.” Courthouse News Serv. v. Planet, 750 F.3d 776, 790

(9th Cir. 2014). In this case, Alaska Pretrial Detainees sought “an injunction

aimed at controlling or preventing the occurrence of specific events that might take

place in the course of future state criminal trials”—namely, shackling during

pretrial proceedings. O’Shea, 414 U.S. at 500. If the district court issues the

requested preliminary injunction, Alaska’s pretrial detainees could plausibly bring

instances of state-court non-compliance to the federal judiciary’s attention. Thus,

the requested relief would amount to a forbidden “ongoing federal audit of state

criminal proceedings.” Id.

      Even if we accept Alaska Pretrial Detainees’ late attempts to narrow the
                                                                           Page 3 of 4

injunction, the requested relief would nonetheless set up future intervention into

state-court proceedings. See E.T. v. Cantil-Sakauye, 682 F.3d 1121, 1125 (9th Cir.

2012). In E.T., we held that abstention was proper when faced with a claim that

the heavy caseloads of court-appointed attorneys led to constitutionally inadequate

assistance in state dependency court. Id. at 1124–25. That same concern with

micromanaging state judges is present here. Each Alaska state court sets its own

shackling policy, so “potential remediation might involve examination of the

administration of a substantial number of individual cases.” Id. at 1124. And what

is appropriate for an urban courthouse may not be the same in a rural setting. We

have not before, and do not now, “condone federal interference in a state court

system’s determination of where, when, and how different types of cases should be

heard, or how to allocate its staff and facilities.” Miles, 801 F.3d at 1065.

      Abstention is further supported by the “availability of other avenues of

relief.” O’Shea, 414 U.S. at 504. Alaska Pretrial Detainees’ members may seek

interlocutory review of important claims “that might otherwise evade review.”

Alaska R. App. P. 402. We assume that state appellate procedures “will afford an

adequate remedy, in the absence of unambiguous authority to the contrary.”

Pennzoil Co. v. Texaco Inc., 481 U.S. 1, 15 (1987). No member of Alaska Pretrial

Detainees has presented these claims in state court, nor has Alaska Rule of

Appellate Procedure 402 been shown to be a futile route for appellate review.
                                                                         Page 4 of 4

      Because O’Shea requires the outright dismissal of Alaska Pretrial Detainees’

constitutional claims, we do not reach the merits of the motion for a preliminary

injunction. We remand to the district court with instructions to dismiss those

claims.

      REMANDED.

      The parties shall bear their own costs on appeal.